Filed 6/19/18
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


In re D.A., a Person Coming            2d Juv. No. B283932
Under the Juvenile Court Law.        (Super. Ct. No. VJ45807)
                                       (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

D.A.,

     Defendant and Appellant.


             The juvenile court determined that D.A. committed
misdemeanor battery (Pen. Code, § 242), and ordered her to serve
six months of probation. D.A. contends there was insufficient
evidence to establish the corpus delicti of her crime independent
of her statements to the responding police officer. We affirm.
            FACTUAL AND PROCEDURAL HISTORY
             In April 2017, Officer Carlos Silva responded to a
disturbance call at a residence in Bell. When he arrived, D.A.
was standing in the driveway. She appeared upset. Officer Silva
asked what had happened, and she said that she found
something on her boyfriend’s cell phone and confronted him
about it. When he refused to apologize, D.A. slapped and pushed
him. He then went to his bedroom and locked himself inside.
              D.A. told Officer Silva that her boyfriend was still in
his bedroom. Officer Silva went to the bedroom and spoke with
the man inside, C.H. C.H. appeared upset; his head was down,
his arms were crossed in front of him, and he spoke in a low, sad
voice. There was a scratch on his forehead—“like [a] blood-type
sting”—and redness on the upper part of his left eye. No one else
was in the house.
              The prosecutor could not locate C.H. to testify at
trial. The trial proceeded with Officer Silva as the sole testifying
witness.
                             DISCUSSION
              D.A. contends the prosecutor presented insufficient
evidence to establish the corpus delicti of misdemeanor battery
independently of her statements to Officer Silva. We disagree.
              Misdemeanor battery is the “willful and unlawful use
of force or violence upon the person of another.” (Pen. Code,
§ 242.) To sustain D.A.’s conviction of this crime, there must be
sufficient proof that the crime actually occurred and that D.A.
was the perpetrator. (People v. Alvarez (2002) 27 Cal. 4th 1161,
1164-1165 (Alvarez).) The first of these elements—the corpus
delicti—must be established “independently from [D.A.’s]
extrajudicial statements, confessions, or admissions.” (People v.
Wright (1990) 52 Cal. 3d 367, 403, disapproved on another ground
by People v. Williams (2010) 49 Cal. 4th 405, 459.)
              “Such independent proof may consist of
circumstantial evidence [citations], and need not establish the




                                  2
crime beyond a reasonable doubt [citations].” (People v. Jones
(1998) 17 Cal. 4th 279, 301.) “The amount of independent proof of
a crime required for this purpose is . . . ‘slight.’” (Ibid.) It need
only permit a “‘“reasonable inference that a crime was
committed”’” (ibid.), “even if a noncriminal explanation is also
plausible” (Alvarez, supra, 27 Cal.4th at p. 1171). Where, as
here, the facts are undisputed, we independently review whether
the prosecutor put forth the requisite independent proof to
establish the corpus delicti. (Jones, at p. 302 [undisputed facts
raise a legal question]; People v. Arroyo (2016) 62 Cal. 4th 589,
593 [legal questions reviewed de novo].)
             She did. C.H. was inside his bedroom. (People v.
King (1938) 30 Cal. App. 2d 185, 195-196 [corroboration of details
of a crime provides independent proof of corpus delicti].) He was
upset. (People v. Navarette (2003) 30 Cal. 4th 458, 513-514
[victim’s demeanor is relevant to show the circumstances of a
crime].) And he had injuries on his face. (People v. Sheldon
(1948) 84 Cal. App. 2d 177, 182-183 [corpus delicti of battery
established where victim’s glasses were broken and he had cuts
around his eye].) Such evidence permits a reasonable inference
that D.A. committed battery against C.H. That C.H. may have
been crying and rubbing his eye does not negate that inference.
(Alvarez, supra, 27 Cal.4th at p. 1171.)
                           DISPOSITION
             The judgment is affirmed.
             CERTIFIED FOR PUBLICATION.

                                      TANGEMAN, J.
We concur:

             GILBERT, P. J.                       YEGAN, J.



                                  3
                    Kevin L. Brown, Judge

             Superior Court County of Los Angeles

                ______________________________

            Mary Bernstein, under appointment by the Court of
Appeal, for Defendant and Appellant.

            Xavier Becerra, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters, Senior
Assistant Attorney General, Shawn McGahey Webb, Supervising
Deputy Attorney General, Blythe J. Leszkay, Deputy Attorney
General, for Plaintiff and Respondent.